Citation Nr: 1308543	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  04-41 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder other than chronic dermatitis, diagnosed as Bowen's disease, Grover's disease, squamous cell carcinoma and acne, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in November 2012, when it was remanded to afford the Veteran a hearing.  The Veteran failed to report for the scheduled examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for a skin disorder.  In April 2011, the RO granted service connection for chronic dermatitis and assigned a noncompensable rating, effective from February 2004.  At the same time, the RO specifically deferred adjudication of the claims of entitlement to service connection for Bowen's disease and for Grover's disease.  

A VA examination was conducted in May 2012.  With regard to skin disease, the examiner diagnosed dermatitis or eczema and also acne.  The examiner opined that the acne type rash was etiologically linked to active duty.  The examiner also noted that squamous cell carcinoma was excised from an area on the base of the Veteran's penis which was diagnosed as being Bowen's tumor.  This was surgically cured.  The examiner opined that the two conditions, (squamous cell carcinoma and Bowen's tumor) were less likely than not due to military service.  Significantly, the examiner did not provide any opinion regarding whether the Veteran has or had Grover's disease and whether it was etiologically linked to the Veteran's active duty service to include exposure to herbicides.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007) it was held that:  With regard to the requirement that a claimant have a current disability before service connection may be awarded ... this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.   McClain, at 321.  In the current case, as the issue on appeal has specifically been amended by the RO to include a claim of entitlement to service connection for Grover's disease, the Board finds an opinion must be obtained to determine if this disability was etiologically linked to active duty.  

While these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA, if appropriate, prior to adjudicating the claims on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After the above development has been completed to the extent possible, return the claims file to the examiner who conducted the May 2012 VA skin examination and request that he prepare an addendum to the examination report which addresses the following:

	a)  The examiner must express an opinion as to whether Grover's disease which is noted in the claims file is as likely as not (a 50 percent or greater probability) etiologically linked to the Veteran's active duty service to include exposure to herbicides.  

If the examiner determines that he cannot provide any requested opinion without another physical examination of the Veteran, this should be arranged.  

A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

If the examiner who conducted the May 2012 VA skin examination is not available, the Veteran should be afforded a VA examination to determine the nature, extent and etiology of any skin disease (other than dermatitis) found on examination.  The entire claims file, to include a complete copy of this REMAND, and any pertinent records from Virtual VA must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies should be performed.  In addition to providing an etiology opinion on any skin disease found on examination or noted in the record (other than dermatitis), the examiner must specifically provide an opinion as to whether the Veteran has or had Grover's disease which is as likely as not etiologically linked to active duty.  

A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claims) and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


